Title: From James Madison to Wilson Cary Nicholas, 6 February 1809
From: Madison, James
To: Nicholas, Wilson Cary



Dear Sir
6 February 1809

The idea I meant to express yesterday was "to repeal the embargo no matter how soon, as to all countries except G. B. & France, and to add a Non-intercourse at as short a day as may be consistent with notice &c as to them only," and to arm or not in defence of the trade so to be authorized, as the sense of Congs. might be found to require; preferring however, under present impressions, the not arming.  Arming for mere defence seems of no real avail not even in saving the honor of the Nation; whilst there are many objections to it, obvious & weighty.  I still think the idea of founding war on the contingency of a capture or attack of our vessels, not reducible to a tenable & practical shape. I need not add that the expedient above explained is meant as a resort only on the failure of a better prospect.  Your note having found me in bed, I must submit to the reproach of confessing it as an excuse for such a scrawl as the present.  Yrs. truly,

Js. Madison

